DETAILED ACTION
The present office action is in response to claims filed on 07/30/2020.  Claims 1 – 23 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed 07/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The non-patent literature VidaShield has not been considered because a copy has not been provided.  Further, the citation lacks a date. 

Claim Objections
Claims 5, 6, 9, 10, 11, 13, 16, 17, 19, 20, 21, 22, and 23 are objected to because of the following informalities:
Claim 5 recites “the walls” in line 3.  There is insufficient antecedent basis for “the walls” in the claim.
For purposes of examination, the Examiner interprets “the walls” in line 3 to recite “a wall”.  
Claim 6 recites “the upward air flow between proximate said air flow generating devices and at the walls” in lines 3-4.  “Between proximate” is interpreted to be a typo, since “between proximate” is not grammatically correct.  
For purposes of examination, the Examiner interprets “the upward air flow between proximate said air flow generating devices and at the walls” in lines 3-4 to recite “the upward air flow 
Claim 6 recites “the walls” in line 4.  There is insufficient antecedent basis for “the walls” in the claim.
For purposes of examination, the Examiner interprets “the walls” in line 4 to recite “a wall”.  
Claim 9 recites “said ventilation systems” in line 1, which should recite “said ventilation system
Claim 9 recites “the airflow” in line 7, which should recite “the air flow” for proper antecedent basis. 
Claim 9 recites “said intake grate” in line 7, which should recite “said at least one intake grate” for proper antecedent basis. 
Claim 9 recites “said exhaust grate” in line 8, which should recite “said at least one exhaust grate” for proper antecedent basis. 
Claim 9 recites “airflow” in line 8.  Antecedent basis for “fresh air flow” was previously established in Claim 1, from which Claim 9 depends. 
For purposes of examination, the Examiner interprets “airflow” in line 8 to recite “the fresh air flow”.  
Claim 9 recites “said duct out of said duct” in line 8, which should recite “said at least one duct out of said at least one duct” for proper antecedent basis. 
Claim 10 recites “said duct” twice in line 3 and in line 4, which should recite “said at least one duct” for proper antecedent basis. 
Claim 11 recites “said ventilation systems” in line 1, which should recite “said ventilation system
Claim 11 recites “the airflow” in line 7, which should recite “the air flow” for proper antecedent basis. 
Claim 11 recites “said intake grate” in line 7, which should recite “said at least one intake grate” for proper antecedent basis. 
Claim 11 recites “said exhaust grate” in line 8, which should recite “said at least one exhaust grate” for proper antecedent basis. 
Claim 11 recites “airflow” in line 8.  Antecedent basis for “fresh air flow” was previously established in Claim 1, from which Claim 11 depends. 
For purposes of examination, the Examiner interprets “airflow” in line 8 to recite “the fresh air flow”.  
Claim 11 recites “said duct out of said duct” in line 8, which should recite “said at least one duct out of said at least one duct” for proper antecedent basis. 
Claim 13 recites “the air” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the air” in line 2 to recite “ air”.  
Claim 13 recites “a ventilation system” in line 3.  Antecedent basis for “a ventilation system” was previously established in the claim.
For purposes of examination, the Examiner interprets “a ventilation system” in line 3 to recite “the ventilation system”.  
Claim 13 recites “the airflow” in line 7.  There is insufficient antecedent basis for “the airflow” in the claim.
For purposes of examination, the Examiner interprets “the airflow” in line 7 to recite “an air flow”.  
Claim 13 recites “said cloud of infectious” in line 8.  There is insufficient antecedent basis for “said cloud” in the claim.
For purposes of examination, the Examiner interprets “said cloud of infectious” in line 8 to recite “a cloud of infectious”.  
Claim 13 recites “a cloud of infectious” in line 14.  Antecedent basis for “a cloud” was previously established in the claim.
For purposes of examination, the Examiner interprets “a cloud of” in line 14 to recite “said cloud of”.  
Claim 16 recites “a plurality of said air flow generating devices” in line 3, which should recite “said at least one air flow generating device comprises a plurality of air flow generating devices” for proper antecedent basis. 
Claim 16 recites “the walls” in line 5.  There is insufficient antecedent basis for “the walls” in the claim.
For purposes of examination, the Examiner interprets “the walls” in line 5 to recite “a wall”.  
Claim 17 recites “a plurality of said air flow generating devices” in line 3, which should recite “said at least one air flow generating device comprises a plurality of air flow generating devices” for proper antecedent basis. 
Claim 17 recites “the upward air flow between proximate said air flow generating devices and at the walls” in lines 4-5.  “Between proximate” is interpreted to be a typo, since “between proximate” is not grammatically correct.  
For purposes of examination, the Examiner interprets “the upward air flow between proximate said air flow generating devices and at the walls” in lines 3-4 to recite “the upward air flow 
Claim 17 recites “the walls” in line 5.  There is insufficient antecedent basis for “the walls” in the claim.
For purposes of examination, the Examiner interprets “the walls” in line 5 to recite “a wall”.  
Claim 19 recites “the size” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the size” in line 8 to recite “a size”.  
Claim 19 recites “the velocity” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the velocity” in lines 8-0 to recite “a velocity”.  
Claim 20 recites “said ventilation systems” in line 2, which should recite “said ventilation system”.
Claim 20 recites “the airflow” in lines 7-8, which should recite “the air flow” for proper antecedent basis. 
Claim 20 recites “said intake grate” in line 8, which should recite “said at least one intake grate” for proper antecedent basis. 
Claim 20 recites “said exhaust grate” in lines 9-10, which should recite “said at least one exhaust grate” for proper antecedent basis. 
Claim 20 recites “said duct out of said duct” in line 8, which should recite “said at least one duct out of said at least one duct” for proper antecedent basis. 
Claim 20 recites “airflow” in line 10.  Antecedent basis for “fresh air flow” was previously established in Claim 13, from which Claim 20 depends. 
For purposes of examination, the Examiner interprets “airflow” in line 10 to recite “the fresh air flow”.  
Claim 21 recites “said duct” in lines 4, 5, and 6, which should recite “said at least one duct” for proper antecedent basis. 
Claim 22 recites “said ventilation systems” in line 2, which should recite “said ventilation system
Claim 22 recites “the airflow” in lines 7-8, which should recite “the air flow” for proper antecedent basis. 
Claim 22 recites “said intake grate” in line 8, which should recite “said at least one intake grate” for proper antecedent basis. 
Claim 22 recites “said exhaust grate” in lines 9-10, which should recite “said at least one exhaust grate” for proper antecedent basis. 
Claim 22 recites “said duct out of said duct” in line 8, which should recite “said at least one duct out of said at least one duct” for proper antecedent basis. 
Claim 22 recites “airflow” in line 10.  Antecedent basis for “fresh air flow” was previously established in Claim 13, from which Claim 20 depends. 
For purposes of examination, the Examiner interprets “airflow” in line 10 to recite “the fresh air flow”.  
Claim 23 recites “said duct” in lines 4, 5, and 6, which should recite “said at least one duct” for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air flow generating device” in Claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0047 recites "air flow generating devices 20 may include but are not limited to ceiling fans, fans within ducts, blowers, and the like".   Therefore, the Examiner interprets "air flow generating device" to be ceiling fan, fan within ducts, blowers, and the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “at least one ultraviolet C light lamp positioned in a pathway of the air flow” in line 6.  Antecedent basis for “downward air flow” was previously established in line 3 of the claim.  
It is unclear if the ultraviolet C light lamp is positioned in the path of the downward air flow, or a different air flow.  This yields the claim indefinite.
The Examiner notes “the air flow” is recited in lines 6, 6-7.10, and 16.  “The downward air flow” is again repeated in line 18.  
For purposes of examination, the Examiner interprets “the air flow” in line 6 to be a different air flow from “the downward air flow” established in line 3 of the claim.  Therefore, “the air flow” in line 6 should recite “an air flow”. 
Claims 2 – 12 are rejected for their dependency on Claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 10, 13, 15, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulp (U.S. Patent No. 6,855,295).
Regarding Claim 1, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
A ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprising:
at least one air flow generating device (30), said at least one air flow generating device (30) having a calibrated speed (at calibrated maximum speed, the blower produces a 368 cubic feet per minute effective air volume, which results in 2 air changes per hour in a 1,380 square foot room with 8 foot ceiling to 7 air changes per hour in a 394 square foot room with 8 foot ceilings, see Table 1 in Col. 9) to produce a downward air flow (the downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) capable of forcing (the system’s establishment of a four-leaf-clover pattern of mutually circulating air streams in the typical rectangular office or room space provides the most efficient air movement pattern for moving substantially all the air through the UV system in several complete air changes per hour, Col. 3, lines 18-22) a cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) out of (through the downward movement of clean air exiting 20) an ingestion zone (area inside the room surrounding the mouth, nose, and eyes of the room occupant, see Col. 9, lines 40-44) of a mouth, a nose, and eyes (the mouth, nose, and eyes of the room occupant) of an individual (occupant in the room);
at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in a pathway (the pathway of the air through CC from inlet 10 to outlet 20, as illustrated in Figure 4B) of an air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B), the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) containing (the air in the air flow entering 10 is the infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) with the said cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room); 
an ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) created by said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) containing (the air in the air flow entering 10 is the infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) the said cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) passing through (as illustrated by the air flow arrows in Figure 4B) said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66); wherein
said at least one air flow generating device (30) is positioned to enable (as illustrated by air flow arrows in Figure 4B) an upward air flow return (upward air flow of contaminated return air entering CC through 10) to said at least one air flow generating device (30) to force the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) and said cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) out (by entering CC through 10) of an area (the room in which the system is installed) and through (as illustrate by the air flow arrows in Figure 4B) said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B); and wherein
a fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) is reintroduced (via 20) back into the area (the room in which the system is installed) by the downward air flow (the air flow through the CC results in downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) of said at least one air flow generating device (30).   

Regarding Claim 2, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said at least one air flow generating device (30) is positioned proximate (“the chassis is mounted in the space behind a drop ceiling with its surface panel coplanar with the ceiling surface and facing into the room space, Abstract; therefore, fan 30 within chassis CC is proximate the drop ceiling) a ceiling (drop ceiling, Abstract). 

Regarding Claim 4, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said at least one air flow generating device (30) is a blower motor (air blower motor, Col. 5, line 7) to generate (via rotation of 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B).

Regarding Claim 7, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises a plurality of said ultraviolet C light lamps (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) to enlarge said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66)

Regarding Claim 9, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) includes at least one duct (CC forms a duct through which air travels), said at least one duct (CC) sized (as illustrated in Figure 3) to include:
said at least one air generating device (30);
at least one intake grate (10), 
at least one exhaust grate (20); and wherein
said at least one air generating device (30) is calibrated to draw (as illustrated by the air flow arrows in Figure 4B) a portion of the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) into said at least one intake grate (10) and force the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC) out of said duct (CC) at said at least one exhaust grate (20) to direct the fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) within the area (the room in which the system is installed).

Regarding Claim 10, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said duct (CC) further includes said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in (as illustrated in Figure 3A) said duct (CC) to create said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) within said duct (CC) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC). 

Regarding Claim 13, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
A method of operation (method of operating the system illustrated by air flow arrows in Figure 4B) of a ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) to eliminate (using the UV-C light) infectious bacteria, viruses, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from air (the air in the room) in an area (the room in which the system is installed)  comprising the steps of:
providing (by installation of the unit CC) the ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) that includes:
at least one air flow generating device (30), said at least one air flow generating device (30) positioned proximate (“the chassis is mounted in the space behind a drop ceiling with its surface panel coplanar with the ceiling surface and facing into the room space, Abstract; therefore, fan 30 within chassis CC is proximate the drop ceiling) a ceiling (drop ceiling, Abstract) of the area (the room in which the system is installed);
at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in a pathway (the pathway of the air through CC from inlet 10 to outlet 20, as illustrated in Figure 4B) of the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) returning to (as illustrated by the air flow arrows in Figure 4B) the at least one air flow generating device (30), the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) containing (the air in the air flow entering 10 is the infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) a cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room); 
an ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) created by said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), 
rotating (via the air blower motor, Col. 5, line 7) said at least one air flow generating device (30) at a calibrated speed (at calibrated maximum speed, the blower produces a 368 cubic feet per minute effective air volume, which results in 2 air changes per hour in a 1,380 square foot room with 8 foot ceiling to 7 air changes per hour in a 394 square foot room with 8 foot ceilings, see Table 1 in Col. 9) to produce a downward air flow (the downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) within the area (the room in which the system is installed);
generating (via 30) the downward air flow (the downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) within the area (the room in which the system is installed) at the calibrated speed (at calibrated maximum speed, the blower produces a 368 cubic feet per minute effective air volume, which results in 2 air changes per hour in a 1,380 square foot room with 8 foot ceiling to 7 air changes per hour in a 394 square foot room with 8 foot ceilings, see Table 1 in Col. 9) to drive (the system’s establishment of a four-leaf-clover pattern of mutually circulating air streams in the typical rectangular office or room space provides the most efficient air movement pattern for moving substantially all the air through the UV system in several complete air changes per hour, Col. 3, lines 18-22) said cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) out of (through the downward movement of clean air exiting 20) an ingestion zone (area inside the room surrounding the mouth, nose, and eyes of the room occupant, see Col. 9, lines 40-44) of a mouth, a nose, and eyes (the mouth, nose, and eyes of the room occupant) of an individual (occupant in the room);
generating (via 30) an upward air flow (upward air flow of contaminated return air entering CC through 10) to return (as illustrated by the air flow arrows in Figure 4B) air (infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) to said ceiling (drop ceiling, Abstract) to force said cloud of infectious bacterial, viral, or pathogen particles or droplets (cloud of infected air containing pathogens, bacteria, or viruses exhaled by occupant in the room) out of the area (the room in which the system is installed) and through (as illustrate by the air flow arrows in Figure 4B) said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B); and 
reintroducing (via 30) a fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) back into the area (the room in which the system is installed) through said at least one air flow generating device (30).   

Regarding Claim 15, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said at least one air flow generating device (30) is a blower motor (air blower motor, Col. 5, line 7) to generate (via rotation of 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B).

Regarding Claim 18, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises a plurality of said ultraviolet C light lamps (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) to enlarge said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66)

Regarding Claim 20, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) includes at least one duct (CC forms a duct through which air travels), said at least one duct (CC) sized (as illustrated in Figure 3) to include:
said at least one air generating device (30);
at least one intake grate (10), 
at least one exhaust grate (20); and wherein
calibrating (30 is calibrated during installation of the system) said at least one air generating device (30) to draw (as illustrated by the air flow arrows in Figure 4B) a portion of the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) into said at least one intake grate (10); and
force (via 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC) out of said duct (CC) at said at least one exhaust grate (20) to direct the fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) within the area (the room in which the system is installed).

Regarding Claim 21, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said duct (CC) further includes said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), 
positioning said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in (as illustrated in Figure 3A) said duct (CC) to create said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) within said duct (CC) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp (U.S. Patent No. 6,855,295), as recited in Claims 1 and 13 above, in view of Shyu (U.S. Pre-Grant Publication No. 2005/0058584).
Regarding Claim 3, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said at least one air flow generating device (30) is an impeller fan (impeller fan illustrated in Figure 4B) to generate (via rotation of 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B).
However, Kulp lacks showing the at least one air flow generating device is a ceiling fan. 
In the same field of endeavor of ventilation systems, Shyu teaches (Figures 1, 3, and 4 ):
It is known in the ceiling air sterilizing device (device illustrated in Figure 1) art to provide an air flow generating device (H), wherein the air flow generating device (H) is a ceiling fan (ceiling fan, title).
(It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air generating device of the system shown by Kulp to be a ceiling fan, as taught by Shyu, to provide more aesthetically appealing design for use in the rooms of personal homes.   

Regarding Claim 14, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said at least one air flow generating device (30) is an impeller fan (impeller fan illustrated in Figure 4B) to generate (via rotation of 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B).
However, Kulp lacks showing the at least one air flow generating device is a ceiling fan. 
In the same field of endeavor of ventilation systems, Shyu teaches (Figures 1, 3, and 4 ):
It is known in the ceiling air sterilizing device (device illustrated in Figure 1) art to provide an air flow generating device (H), wherein the air flow generating device (H) is a ceiling fan (ceiling fan, title).
(It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air generating device of the system shown by Kulp to be a ceiling fan, as taught by Shyu, to provide more aesthetically appealing design for use in the rooms of personal homes.   

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp (U.S. Patent No. 6,855,295), as recited in Claim 2 above, in view of Palestro et al. (U.S. Patent No. 6,497,840) and Vidashield (Installation and Operating Instructions, Medical Illumination, 6/20/19).
Regarding Claim 5, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
The ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises said at least one air flow generating device (30) positioned to enable (as illustrated by the air flow arrows in Figure 4B) the upward air flow return (upward air flow of contaminated return air entering CC through 10).
However, Kulp lacks showing the system comprises a plurality of air flow generating devices and the upward air flow return is at a wall. 
In the same field of endeavor of ventilation systems, Palestro teaches (Figures 1, 2, and 3):
It is known for an ultraviolet germicidal system (10) to comprise a plurality of air flow generating devices (120, 130).  
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system with the single air flow generating device shown by Kulp to include a plurality of air flow generating devices, as taught by Palestro, to ensure the ventilation system runs continuously by providing a redundant fan for the event a fan should fail. 
In the same field of endeavor of ventilation systems, Vidashield teaches:
It is known to position an ultraviolet ventilation device (Vidashield, as illustrated on Page 3) so that the upward air flow return (red arrows, as illustrated in the image on Page 20) is proximate a wall (the rear wall of the room, as illustrated in the image on Page 20). 
Further, the fresh air flow (blue arrows, as illustrated in the image on Page 20) is positioned proximate the middle of the room to supply fresh air proximate the room occupants. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Kulp to be positioned within the room such that the upward air flow return is proximate a wall, as taught by Vidashield, to increase effectiveness of the system by providing the fresh air flow proximate the occupants of the room.  

Regarding Claim 6, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
The ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises said at least one air flow generating device (30) positioned to enable (as illustrated by the air flow arrows in Figure 4B) the upward air flow return (upward air flow of contaminated return air entering CC through 10) proximate (as illustrated in Figure 6, the air is returned through 10, which is proximate 30) the at least one air flow generating device (30). .
However, Kulp lacks showing the system comprises a plurality of air flow generating devices and the upward air flow return is proximate a wall. 
In the same field of endeavor of ventilation systems, Palestro teaches (Figures 1, 2, and 3):
It is known for an ultraviolet germicidal system (10) to comprise a plurality of air flow generating devices (120, 130).  
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system with the single air flow generating device shown by Kulp to include a plurality of air flow generating devices, as taught by Palestro, to ensure the ventilation system runs continuously by providing a redundant fan for the event a fan should fail. 
In the same field of endeavor of ventilation systems, Vidashield teaches:
It is known to position an ultraviolet ventilation device (Vidashield, as illustrated on Page 3) so that the upward air flow return (red arrows, as illustrated in the image on Page 20) is proximate a wall (the rear wall of the room, as illustrated in the image on Page 20). 
Further, the fresh air flow (blue arrows, as illustrated in the image on Page 20) is positioned proximate the middle of the room to supply fresh air proximate the room occupants. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Kulp to be positioned within the room such that the upward air flow return is proximate a wall, as taught by Vidashield, to increase effectiveness of the system by providing the fresh air flow proximate the occupants of the room.  

Claims 8, 11, 12, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp (U.S. Patent No. 6,855,295), as recited in Claims 1 and 13 above, in view of Cash et al. (U.S. Pre-Grant Publication No. 2022/0010988).
Regarding Claim 8, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
The ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises an air outlet (10) proximate (as illustrated in Figure 4A) the at least one air flow device (30) and wherein the downward air flow (the air flow through the CC results in downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) produced by said at least one air generating device (30) is directed through (as illustrated by the air flow arrows in Figure 4B) the air outlet (10).
However, Kulp lacks showing the air outlet comprises at least one nozzle, wherein the nozzle creates an air curtain, a size, shape, and positioning of said at least one nozzle capable of being adjusted to regulate a velocity and direction of the air flow of said air curtain.  
In the same field of a ventilation system, Cash teaches (Figures 5 and 6):
It is known in the ultraviolet ventilation device (device illustrated in Figures 5 and 7) to include an air outlet nozzle (102), wherein the nozzle (102) creates an air curtain (“nozzle or nozzles indicated by item 102 direct air around the table providing an air curtain around the occupants”, Paragraph 0022), a size, shape and positioning (the size, shape, and positioning of 102) of said at least one nozzle (102) capable of being adjusted (due to the proximity of 102 to the fan, changes in the fan speed will affect changes in the velocity and direction of the air flow discharging through 102) to regulate a velocity and direction (the velocity and direction of the clean air flow exiting 102) of said air curtain (“nozzle or nozzles indicated by item 102 direct air around the table providing an air curtain around the occupants”, Paragraph 0022).
Further, “form the air curtain at effective air velocities so that the air knife re-directs the droplets without the air currents being excessive at or over the occupants”, Paragraph 0020.  “The nozzles direct air around the table providing an air curtain around the occupants”, Paragraph 0022.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air outlets shown by Kulp to include nozzles that form air curtains, as taught b Cash, to increase effectiveness of the system by creating air curtains around the occupants in the room to prevent the contaminated air from re-directing without the air currents being excessive at or over the occupants. 

   Regarding Claim 11, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) includes at least one duct (CC forms a duct through which air travels), said at least one duct (CC) sized (as illustrated in Figure 3) to include:
said at least one air generating device (30);
at least one intake grate (10), 
at least one exhaust grate (20); and wherein
said at least one air generating device (30) is calibrated to draw (as illustrated by the air flow arrows in Figure 4B) a portion of the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) into said at least one intake grate (10) and force the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC) out of said duct (CC) at said at least one exhaust grate (20) to direct the fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) within the area (the room in which the system is installed).

Regarding Claim 12, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said duct (CC) further includes said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in (as illustrated in Figure 3A) said duct (CC) to create said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) within said duct (CC) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC). 

Regarding Claim 19, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) includes an air outlet (10);
positioning (as illustrated in Figure 4B) said air outlet (10) proximate (as illustrated in Figure 4A) the at least one air flow device (30);
directing (as illustrated by the air flow arrows in Figure 4B) the downward air flow (the air flow through the CC results in downward vertical air flow exiting 20; “inlet/outlet surface panel SP faces down from a ceiling surface”, Col. 3, lines 58-60) produced by said at least one air generating device (30) through the air outlet (10).
However, Kulp lacks showing the air outlet comprises at least one nozzle, wherein the nozzle creates an air curtain, a size, shape, and positioning of said at least one nozzle capable of being adjusted to regulate a velocity and direction of the air flow of said air curtain.  
In the same field of a ventilation system, Cash teaches (Figures 5 and 6):
It is known in the ultraviolet ventilation device (device illustrated in Figures 5 and 7) to include an air outlet nozzle (102), wherein the nozzle (102) creates an air curtain (“nozzle or nozzles indicated by item 102 direct air around the table providing an air curtain around the occupants”, Paragraph 0022), a size, shape and positioning (the size, shape, and positioning of 102) of said at least one nozzle (102) capable of being adjusted (due to the proximity of 102 to the fan, changes in the fan speed will affect changes in the velocity and direction of the air flow discharging through 102) to regulate a velocity and direction (the velocity and direction of the clean air flow exiting 102) of said air curtain (“nozzle or nozzles indicated by item 102 direct air around the table providing an air curtain around the occupants”, Paragraph 0022).
Further, “form the air curtain at effective air velocities so that the air knife re-directs the droplets without the air currents being excessive at or over the occupants”, Paragraph 0020.  “The nozzles direct air around the table providing an air curtain around the occupants”, Paragraph 0022.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air outlets shown by Kulp to include nozzles that form air curtains, as taught b Cash, to increase effectiveness of the system by creating air curtains around the occupants in the room to prevent the contaminated air from re-directing without the air currents being excessive at or over the occupants. 

Regarding Claim 22, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) includes at least one duct (CC forms a duct through which air travels), said at least one duct (CC) sized (as illustrated in Figure 3) to include:
said at least one air generating device (30);
at least one intake grate (10), 
at least one exhaust grate (20); and wherein
calibrating (30 is calibrated during installation of the system) said at least one air generating device (30) to draw (as illustrated by the air flow arrows in Figure 4B) a portion of the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) into said at least one intake grate (10); and
force (via 30) the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC) out of said duct (CC) at said at least one exhaust grate (20) to direct the fresh air flow (clean, sanitized air flow exiting CC through 20) free of infectious bacterial, viral, and pathogens (the pathogens, bacteria, or viruses in the contaminated return air was eliminated by the UV-C lamps as the air flowed through the main chamber 12) within the area (the room in which the system is installed).

Regarding Claim 23, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
Said duct (CC) further includes said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12), 
positioning said at least one ultraviolet C light lamp (“the UV lamp array consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66; lamps 39 and 40 produce UV light at 254 nanometer, see Col. 6, lines 1-2. The Examiner notes a UV wavelength of 254 nanometer is produced by a UV-C light lamp; also see “UV-C” in Table 4 in Col. 12) positioned in (as illustrated in Figure 3A) said duct (CC) to create said ultraviolet C radiation field (the UV-C field created within main chamber 12 by lamps 39 and 40; “the UV lamp array is located in the main chamber 12… and consists of four longer double-tube lamps 40 and four shorter double-tube lamps 39”, Col. 4, lines 61 – 66) within said duct (CC) to eradicate (using the UV-C light) the infectious bacterial, viral, and pathogens (pathogens, bacteria, or viruses exhaled by occupant in the room) from the air flow (the air flow through CC, as illustrated by the air flow arrows in Figure 4B) within said duct (CC). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulp (U.S. Patent No. 6,855,295) and Shyu (U.S. Pre-Grant Publication No. 2005/0058584), as recited in Claim 14 above, further in view of Palestro et al. (U.S. Patent No. 6,497,840) and Vidashield (Installation and Operating Instructions, Medical Illumination, 6/20/19).
Regarding Claim 16, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
The ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises said at least one air flow generating device (30) positioned to enable (as illustrated by the air flow arrows in Figure 4B) the upward air flow return (upward air flow of contaminated return air entering CC through 10).
However, Kulp lacks showing the system comprises a plurality of air flow generating devices and positioning said plurality of air flow generating devices to enable the upward air flow return at a wall. 
In the same field of endeavor of ventilation systems, Palestro teaches (Figures 1, 2, and 3):
It is known for an ultraviolet germicidal system (10) to comprise a plurality of air flow generating devices (120, 130).  
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system with the single air flow generating device shown by Kulp to include a plurality of air flow generating devices, as taught by Palestro, to ensure the ventilation system runs continuously by providing a redundant fan for the event a fan should fail. 
In the same field of endeavor of ventilation systems, Vidashield teaches:
It is known to position an ultraviolet ventilation device (Vidashield, as illustrated on Page 3) so that the upward air flow return (red arrows, as illustrated in the image on Page 20) is proximate a wall (the rear wall of the room, as illustrated in the image on Page 20). 
Further, the fresh air flow (blue arrows, as illustrated in the image on Page 20) is positioned proximate the middle of the room to supply fresh air proximate the room occupants. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Kulp to be positioned within the room such that the upward air flow return is proximate a wall, as taught by Vidashield, to increase effectiveness of the system by providing the fresh air flow proximate the occupants of the room.  

Regarding Claim 17, Kulp shows (Figures 1, 2, 3A, 3B, and 4B):
The ventilation system (UV air cleaning and disinfecting system in a room, title; see Col. 1, lines 10-14) comprises said at least one air flow generating device (30) positioned to enable (as illustrated by the air flow arrows in Figure 4B) the upward air flow return (upward air flow of contaminated return air entering CC through 10) proximate (as illustrated in Figure 6, the air is returned through 10, which is proximate 30) the at least one air flow generating device (30). .
However, Kulp lacks showing the system comprises a plurality of air flow generating devices and positioning said plurality of air flow generating devices to enable the upward air flow return is proximate a wall. 
In the same field of endeavor of ventilation systems, Palestro teaches (Figures 1, 2, and 3):
It is known for an ultraviolet germicidal system (10) to comprise a plurality of air flow generating devices (120, 130).  
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system with the single air flow generating device shown by Kulp to include a plurality of air flow generating devices, as taught by Palestro, to ensure the ventilation system runs continuously by providing a redundant fan for the event a fan should fail. 
In the same field of endeavor of ventilation systems, Vidashield teaches:
It is known to position an ultraviolet ventilation device (Vidashield, as illustrated on Page 3) so that the upward air flow return (red arrows, as illustrated in the image on Page 20) is proximate a wall (the rear wall of the room, as illustrated in the image on Page 20). 
Further, the fresh air flow (blue arrows, as illustrated in the image on Page 20) is positioned proximate the middle of the room to supply fresh air proximate the room occupants. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Kulp to be positioned within the room such that the upward air flow return is proximate a wall, as taught by Vidashield, to increase effectiveness of the system by providing the fresh air flow proximate the occupants of the room.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following references teach ventilation systems with UV-C lamps:
McEllen (U.S. Pre-Grant Publication No. 2009/0004046)
Cheng (U.S. Pre-Grant Publication No. 2005/0150386)
Stillwagon (U.S. Patent No. 8,894,478)
The following references teach air purification ceiling fans:
Rhoades et al. (U.S. Patent No. 11,027,038)
Hardie (U.S. Patent No. 9,399,998)
Eisenhardt (U.S. Patent No. 4,422,824)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/02/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762